TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-12-00337-CV


Jody Albrecht, Appellant

v.

Edgar H. Albrecht, Jr., Appellee




FROM THE COUNTY COURT AT LAW NO. 2 OF WILLIAMSON COUNTY
NO. 10-1425-FC2, HONORABLE TIMOTHY L. WRIGHT, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


		Appellant Jody Albrecht has filed a notice of bankruptcy.  See Tex. R. App. P. 8.1. 
We therefore abate this appeal until a party files a motion to reinstate or a motion to sever.  See Tex.
R. App. P. 8.2, 8.3.  Appellant is ordered to inform this Court of the resolution of the bankruptcy
proceeding or some other event that would allow this appeal to be reinstated.  Should appellant fail
to provide such notice, the appeal will be subject to dismissal for want of prosecution on this Court's
or another party's motion.  See Tex. R. App. P. 42.3(b), (c).

					__________________________________________
					Melissa Goodwin, Justice
Before Justices Puryear, Henson and Goodwin
Bankruptcy
Filed:   June 22, 2012